Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                             Sep 03 2013, 5:41 am
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                       GREGORY F. ZOELLER
Acklin Law Office, LLC                               Attorney General of Indiana
Westfield, Indiana
                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ROBERT SMALL,                                        )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 48A04-1301-CR-38
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Dennis D. Carroll, Judge
                              Cause No. 48D01-0703-FB-39


                                         September 3, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

       Robert Small appeals the trial court’s revocation of his probation. Small contends

that the trial court abused its discretion by revoking the entirety of his four-year

suspended sentence. Because Small violated his probation previously and has committed

even more serious violations, including Class A misdemeanor battery and Class A

misdemeanor invasion of privacy, we affirm the revocation of his probation.

                             Facts and Procedural History

       In February 2008, the State and Small entered into a plea agreement whereby

Small would plead guilty as charged to Class B felony arson, Class D felony arson, Class

B felony burglary, and two counts of Class D felony theft. Appellant’s App. p. 25. In

March 2008, the trial court sentenced Small to twelve years for each Class B felony and

two-and-a-half years for each Class D felony, to be served concurrently. The trial court

ordered Small to serve four years in the Department of Correction (DOC), two years on

work release, and six years suspended to probation.

      In December 2010, the probation department filed a notice of violation of

probation/suspended sentence, asserting that Small failed to complete work release

successfully. In January 2011, the trial court held an evidentiary hearing at which Small

admitted that he failed to complete his work release successfully. The trial court revoked

Small’s work release and ordered two years of his previously suspended sentence to be

executed at the DOC. The original terms and conditions of probation remained in effect.

      On January 2, 2013, the probation department filed an Amended/Corrected Notice

of Violation of Probation/Suspended Sentence (“Notice”) against Small. The Notice


                                            2
alleged that Small violated the terms of his probation by committing Class A

misdemeanor domestic battery, failing to pay probation and administrative fees,

committing Class A misdemeanor invasion of privacy, operating a motor vehicle without

ever having obtained a license to do so, consuming alcohol during probation, and

violating his curfew. Id. at 58-59.

       The trial court held an evidentiary hearing at which Small admitted that he

operated a motor vehicle without ever having obtained a license to do so and was arrears

in his payment of probation fees. The trial court also found that Small violated his

probation by committing Class A misdemeanor domestic battery and Class A

misdemeanor invasion of privacy.       The court explained its reasoning for imposing

sanctions by stating:

       Mr. Small the, the Court is revoking your probation primarily because of
       your criminal conduct and not at all because of your fees or your operating
       without a license, although operating without a license is a bigger issue
       than fees. But the, the main reason your probation is being revoked is I
       simply don’t believe your girlfriend’s story about the battery and the
       invasion of privacy. I believe those happened just like the State’s evidence
       suggests.

Tr. p. 55. Accordingly, the court revoked Small’s probation and imposed his previously

suspended four-year sentence, to be served in the DOC.

                                 Discussion and Decision

       Small contends that the trial court abused its discretion by revoking the entirety of

his four-year suspended sentence. We disagree.

       Once a trial court has exercised its grace by ordering probation rather than

incarceration, “the judge should have considerable leeway in how to proceed.” Prewitt v.


                                             3
State, 878 N.E.2d 184, 187 (Ind. 2007). If this discretion were not given to trial courts

and sentences were scrutinized too severely on appeal, trial judges might be less inclined

to order probation. Id. Accordingly, a trial court’s sentencing decision for a probation

violation is reviewable using the abuse-of-discretion standard. Id. An abuse of discretion

occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id.

       Probation violation is a two-step process. First, the court must determine that a

violation of a condition of probation actually occurred. If a violation is proven, then the

trial court must decide whether the violation warrants revocation of the probation. Woods

v. State, 892 N.E.2d 637, 640 (Ind. 2008).

       “The court may revoke a person’s probation if: (1) the person has violated a

condition of probation during the probationary period . . . .” Ind. Code § 35-38-2-3(a). It

is well settled that a violation of a single condition of probation is sufficient to revoke

probation. Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999).

       If the court finds that the probationer has violated a condition of his probation at

any time before the termination of the probationary period, then the court may order

execution of the sentence that had been suspended. Wilburn v. State, 671 N.E.2d 143,

147 (Ind. Ct. App. 1996), trans. denied; see also Ind. Code § 35-38-2-3(h)(3).

       On appeal, Small does not contest that he violated his terms of probation; instead,

he argues that the trial court abused its discretion by ordering the entire suspended

sentence to be executed at the DOC. He claims that he should have been given an




                                             4
opportunity to work with the probation department, particularly as to domestic-violence

issues.

          The trial court did not abuse its discretion in imposing the entire suspended

sentence. This was Small’s second major violation of the terms and conditions of his

probation.     His first major probation violation occurred in January 2011 when he

admitted to failing to complete his work release successfully. The trial court revoked

Small’s work release and ordered two years of the previously suspended sentence

executed.

          After he was released, Small continued his pattern of violating the terms and

conditions of his probation by operating a motor vehicle without ever having been

licensed to do so and by not paying his probation fees. Small also committed Class A

misdemeanor domestic battery and Class A misdemeanor invasion of privacy violation

by violating a protective order. In imposing sanctions, the trial court stated that, “the

Court is revoking your probation primarily because of your criminal conduct and not at

all because of your fees or your operating without a license . . . .” Tr. p. 50. Small’s

violations have escalated from failing to pay fines to serious and violent crimes. Based

on the fact that this was his second violation and that he continued to violate probation,

we cannot say that the trial court abused its discretion by imposing the balance of Small’s

four-year previously suspended sentence.

          Affirmed.

BAKER, J., and FRIEDLANDER, J., concur.




                                            5
6